06/19/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0467



                                  No. DA 19-0467

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

LEIGHTON SCOTT HUGHES,

             Defendant and Appellant.

                                       ORDER


      Upon consideration of Appellee’s motion for an extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 26, 2020, within which to prepare, serve, and file its

response brief.




RS


                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 19 2020